DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
	Applicant’s reply dated 24 March 2021 to the previous Office action dated 25 September 2020 is acknowledged.  Pursuant to amendments therein, claims 1-2, 4-11, and 13-21 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office Action are maintained as set forth below, and new claim 21 is newly rejected herein under 35 U.S.C. 103.

Election/Restrictions
Claims 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Constructive election was made via original presentation as discussed in the Office Action mailed on 13 April 2017 (see MPEP 821.03).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement in applicant’s response on 13 October 2017, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 4-11, and 21 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno et al. (U.S. Patent No. 4,879,119; of record) as evidenced by Easterling ‘028 (U.S. Patent No. 6,353,028; of record) in view of Henderson et al. (US 2009/0087503 A1; of record) and Farmer (US 2001/0033838 A1; of record).
Konno et al. teach a transdermal patch comprising a solid mass formed by kneading (1) a solution or a suspension of a drug component selected from the group consisting of nicardipine hydrochloride, nifedipine (reads on dihydropyridine calcium channel blocker as recited in claims 1 and 2); with (2) an oily base mainly comprising cacao butter, isocacao butter or a triglyceride of a vegetable saturated fatty acid having 12 to 18 carbon atoms together (reads on carrier element recited in claim 1), and (3) a penetration enhancer (col. 1, line 31-60; col. 2, line 33-35; col. 3, line 32-38; claims 1 and 7).  The topical formulations containing nicardipine hydrochloride, nifedipine as taught by Konno et al. can be used for treatment of Peyronie's disease, Dupuytren's hand contracture and Ledederhose Fibrosis (as evidenced by Easterling '028, col. 5, line 58).
With regard to the amount of the calcium channel blocker recited in claim 1, Konno et al. teach that the amount of the drug component is determined by the nature of the drug substance, the amount of the base is from 60-85 wt. %, 0.5 to 20 wt. % of penetration enhancer and 0.5 to 10 wt. % of other additives (col. 3, line 39-49). The maximum amount of drug substance that can be used is 100 wt.% total - 60 wt.% (oily base) - 0.5 wt.% (penetration enhancer) - 0.5 wt.% (other additives) = 39 wt.%. Claim 1 recites 15-30 wt. %.  Thus, the amount range of the drug substance taught by Konno et al. overlaps with the amount range as required by claim 1, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Henderson et al. teach a compositions for the protection, treatment and repair of connective tissues in humans and animals comprising any or all of anabolic, anti-catabolic, anti-oxidant and analgesic agents, including collagen type 11, super oxide dismutase (SOD) (Abstract, [0021], [0063], [0064], Fig. 3, claims 1-2). Henderson et al. teach that the total dose of SOD ranges from 3 mg to 6 g (each mg containing> 3000 McCord-Fridovich units), human 5 mg to 3 g ([0068]).
Henderson et al. further teach that anti-oxidants, such as superoxide dismutase (SOD), are substances that scavenge free radicals before oxidative damage occurs. In the sense that they prevent cell damage, anti-oxidants are a specific type of anti-catabolic agent ([0012], [0018]). Henderson et al. teach that superoxide dismutase is useful in the management of inflammation. It acts by intercepting toxic oxygen radicals in the intracellular space during destructive inflammatory processes. Some of its effects include inhibition of edema formation and inhibition of acute signs of inflammation and the secondary articular changes (stiffness and calcification) in adjuvant-induced arthritis. Having no analgesic effects, it does not contribute to the overuse of the affected joints that eventually leads to more damage of the articular cartilage, as NSAIDs can. Also, it has no adverse effects on the cardiovascular, central nervous or endocrine systems ([0049]).

Farmer further teaches that emu oil is comprised of approximately 50% to 70% monounsaturated fatty acids, with the rest being both saturated and polyunsaturated fatty acids. Emu oil is almost purely triglyceride in nature. In addition, the monounsaturated fatty acid, oleic acid, is the largest single fatty acid component of emu oil ([0005]).
Farmer further teaches that the ability of emu oil to penetrate the stratum corneum dermal barrier and concomitantly act as a carrier, makes it highly valuable for use in therapeutic compounds in the prevention and/or treatment of a variety of conditions. This ability is believed to be primarily due to both its extremely high content of oleic acid and a total lack of indigenous phospholipids. Accordingly, emu oil could be combined with various medicines or cosmetic materials to facilitate their ability to penetrate this layer of keratinized tissue in a more efficacious and cost-effective manner than the currently-utilized liposome- and iontophoresis-based technologies ([0008]).
Farmer further teaches that an isolated a component in emu oil which appears to be at least one of the active ingredients directly responsible the emu oil's anti-inflammatory activity. Thus, this substance could potentially be utilized to develop or 
Farmer further teaches that emu oil also possesses a high degree of emollient/emulsification properties, and hence has good "blendability". In practice this means that emu oil has the ability to blend or make oil and water miscible, producing a cream that does not feel oily on the skin. One inherent problem is that most creams do not penetrate the dermal barrier, however this is ameliorated by the utilization of emu oil without leaving an oily residue behind. This bodes very well for its future use in both the cosmetic and pharmaceutical industries ([0012]). Emu oil is a highly efficacious moisturizing agent, which adds to its protective ability and promotes anti-aging of the skin ([0016]).
Farmer further teaches that the overall efficacy of the therapeutic compositions is relative to the concentration of emu oil which is utilized in the formulation. Specifically, it has been observed that higher percentages of emu oil is more effective than lower percentages. The amount of emu oil used in a topical therapeutic composition ranges from approximately 0.5% to 99.9%, with a more preferable range being between 
A person of ordinary skill in the art at the time the invention was made would have been motivated to use the emu oil (almost purely triglyceride in nature) taught by Farmer ([0005]) as the triglycerides type fat or oil component for the oily base for the transdermal formulation taught by Konno et al. (col. 1, line 32-53; claim 1), with a reasonable expectation of success, due to the fact that emu oil has extremely low potential for irritation of the skin, a high degree of emollient/emulsification and skin moisturizing properties, the ability of emu oil to penetrate the stratum corneum dermal barrier and concomitantly act as a carrier, makes it highly valuable for use in therapeutic compounds in the prevention and/or treatment of a variety of conditions (Farmer, [0008], [0012], [0014], [0016]) and anti-inflammatory activity of emu oil taught by Farmer ([0011]) is useful for the management of connective tissue disorders as taught by Henderson et al. without deleterious physiological side-effects, are non-irritating, which possess long-term biological and physiological activity, and which are far less expensive than currently-utilized anti-inflammatory regimens (Farmer et al., [0011]).
Further, a person of ordinary skill in the art at the time the invention was made would have been motivated to add super oxide dismutase (SOD) taught by Henderson et al. as additional active agent to the calcium channel blocker transdermal formulation taught by Konno et al., with a reasonable expectation of success, due to the function of SOD for treating soft tissue disorder as taught by Henderson et al. and for the multiple functions played by SOD in the management of inflammation, acting by intercepting toxic oxygen radicals in the intracellular space during destructive inflammatory 
With regard to the amount of emu oil recited in claims 1 and 5-6, Farmer teaches that the overall efficacy of the therapeutic compositions is relative to the concentration of emu oil which is utilized in the formulation. Specifically, it has been observed that higher percentage of emu oil is more effective than lower percentages. The amount of emu oil used in a topical therapeutic composition ranges from approximately 0.5 wt. % to 99.9 wt. %, with a more preferable range being between approximately 10% to 75%, and the most preferable range being between approximately 25% to 60% ([0118]). Claim 1 recites 60 wt.% to 85 wt.%. Claim 5 recites up to 80 wt.%. Claim 6 recites up to 70 wt.%. The amount of 0.5 wt.% to 99.9 wt.% emu oil taught by Farmer overlaps with the emu oil amount ranges required by claims 1 and 5-6, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
With regard to the amount of superoxide dismutase required by claim 1, Henderson et al. teach that the total dose of SOD ranges from 3 mg to 6 g (each mg containing> 3000 McCord-Fridovich units), human 5 mg to 3 g ([0068]). Easterling '028 teaches a topical verapamil gel formulation containing 40 mg verapamil per 0.5 ml of the gel (80 mg/ml) (col. 6, line 15-16; col. 8, line 21-65). Therefore, the minimum amount of SOD can be added to a unit dose 0.5 ml of the gel of Easterling '028 is 5 mg. The total prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further with regard to the recitation of gel in claim 1, Farmer teaches that such topical therapeutic compositions can be in the form of a cream, lotion, gel, oil, ointment, suspension, aerosol spray, powder, aerosol powder or semi-solid formulation ([0035], [0117]), and it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of Konno et al. as evidenced by Easterling ‘028 in view of Henderson et al. and Farmer as discussed above in the form of a gel as suggested by Farmer for topical therapeutic compositions.
With regard to claim 7, the gelling agent is defined by claim 10 to include petrolatum. Konno et al. teach the transdermal composition containing 0.5 to 10 wt. % of other additives by the weight of the total composition (including petrolatum) (col. 3, line 21-31, 39-49). Claim 7 recites gelling agent is 0.1 wt.% to 15 wt. %. The amount of petrolatum taught by Konno et al. overlaps with the amount range as required by claim 7, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
With regard to claim 8, Konno et al. teach additives including preservative (col. 3, line 49) and penetration enhancer such as urea, isopropyl palmitate (abstract, col. 1, line 38, 57; col. 3, line 11-20; claim 1).

With regard to claim 10, Konno et al. teach the oily base including white petrolatum (col. 3, line 21-31). The with petrolatum ointment base taught by Konno et al. reads on the alternative species petrolatum recited in claim 10.

Claims 1-2, 4-11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno et al. as evidenced by Easterling ‘028  in view of Henderson et al. and Farmer as applied to claims 1-2 and 5-10 above, and further in view of Neychev et al. (Antiinflammatory effect of superoxide dismutase (SOD). Comparison between yeast and bovine SOD on some complement-mediated reactions in vitro and in vivo, Int. J. Tissue React. 1994, vol. 16, pp. 131-137; of record).
Konno et al., Easterling ‘028, Henderson et al., and Farmer are relied upon as discussed above.
Konno et al., Easterling ‘028, Henderson et al., and Farmer do not disclose yeast superoxide dismutase (SOD) as required by claims 4 and 21, and Zn, Cu SOD as required by claim 11.  This deficiency is cured by Neychev et al.
Neychev et al. teach the effects of Cu/Zn superoxide dismutase from yeast cells (SODy) and commercial SOD from bovine erythrocytes (SODb) on zymosan-induced 
A person of ordinary skill in the art at the time the invention was made would have been motivated to utilize the Cu/Zn superoxide dismutase from yeast cells (SODy) taught by Neychev et al. as the antioxidant SOD component for the topical formulation of calcium channel blocker, emu oil and SOD of Konno et al., Henderson et al. and Farmer as discussed above, with a reasonable expectation of success, due to the enhanced inflammation inhibitory effects caused by SODy as compared to the animal sourced SODs (Neychev et al., Abstract).
Regarding the recitation of “consisting of” in claim 21, the composition of Konno et al. as evidenced by Easterling ‘028  in view of Henderson et al., Farmer, and Neychev et al. as discussed above contains nicardipine or nifedipine, yeast superoxide dismutase, emu oil, and carrier(s)/gelling agent(s) such as petrolatum, in concentrations as discussed above, and no other necessary constituents.  Although Konno et al. discloses penetration enhancer as a constituent in the composition, Farmer discloses that emu oil is used to facilitate the dispersion and penetration of the therapeutic compositions through the various dermal and cuticular membranes and tissues (i.e., 

Response to Declaration
The declaration under 37 CFR 1.132 filed 24 March 2021 is insufficient to overcome the obviousness rejections as set forth in the last Office action and herein because: the declaration fails to provide additional testing data from which a trend in the data can be determined which extends the probative value of the data to encompass the entire scope of the claimed invention, and thus the evidence of unexpected results is still not commensurate in scope with the claimed invention as required per MPEP 716.02(d).  Moreover, although the testing results previously provided appear to substantiate the assertion of unexpected results with respect to the specific formulation H-100, and although Example 4 in the instant specification appears to indicate that formulation H-100 contains 20% nicardipine, 0.2% SOD, about 1% gel, and 78.8% emu oil, the specific gel species is not disclosed therein, and no claims are limited to such constituents and specific concentrations.  It is also noted that the examiner interprets “%” in Example 4 as referring to weight % given the other formulations disclosed in the specification as specifically referring to weight %.  Although declarant Straka asserts that all dihydropyridines likely have a similar activity as nicardipine when present in a topical composition as disclosed and claimed, based on similarities in structure and function of dihydropyridines as compared to other subtypes of calcium channel 
Declarant in paragraphs 6-8 points to differences between the three subtypes of calcium channel blockers via textbook citations.  A relevant inquiry with respect to 
Declarant in paragraph 14 summarizes by opining that a POSA would reasonably expect that family members of the dihydropyridine subtype would exhibit pharmacological and physiological effects of a similar nature when applied in topical compositions as disclosed and claimed in the present application given the common chemical structural features that define members of such subtype and their dissimilarity to the other calcium channel blocker subtypes, but as discussed above, since members of a chemical genus necessarily have such common chemical structural features that define members of such genus, such opinion is simply akin to asserting that unexpected results of one chemical species are sufficient for demonstrating unexpected results for the species’ entire genus, which is improper per MPEP 716.02(d)(I).
Furthermore, literature documents that members of the dihydropyridine calcium channel blocker genus/subtype have significant differences that translate to distinct differences in pharmacokinetic, pharmacodynamic, and therapeutic profiles (Meredith et al., Journal of Hypertension, 2004, vol. 22, pages 1641-1648, abstract), and documented differences among dihydropyridine calcium channel blockers include different bioavailability, onset of action, duration of action, vascular specificity, biological activity, tissue selectivity, and potency (Edraki et al., Drug Discovery Today, 2009, vol. 14, numbers 21/22, pages 1058-1066, pages 1060-1061), which corresponds with the .

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Example 4 in the instant specification provides information regarding the components in H-100 (remarks page 5).  In response, such is acknowledged and discussed above with respect to the declaration.
Applicant argues that claim 1 is limited with respect to the constituents and concentrations of H-100 (remarks page 5).  In response, claim 1 is not limited to the constituents and concentrations of H-100.  Claim 1 recites a genus of dihydropyridine calcium channel blocker, whereas H-100 is limited to the species nicardipine; claim 1 recites a concentration range of 15-30 wt% for a dihydropyridine calcium channel blocker, whereas H-100 is limited to the specific concentration of 20%; claim 1 recites a concentration range of 0.1-2 wt% SOD, whereas H-100 is limited to the specific concentration of 0.2%; claim 1 recites a concentration range of 60-85 wt% emu oil, whereas H-100 is limited to a specific concentration of 78.8%; claim 1 provides no recitation for a concentration of gel, whereas H-100 is limited to about 1% gel.  Moreover, Example 4 does not specify the species of gel, to which claim 1 would have to be limited to be commensurate in scope with the evidence of unexpected results.  Moreover, claim 1 broadly recites carrier(s) or gel(s), whereas H-100 is limited to gel.
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617